DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, was examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 15 June 2022.  Claims 1 and 3-19 are pending. 

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below.  The withdrawn claims 10-19 were directed to inventions non-elected without traverse, and thus canceled.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Jeremy Sanders (Reg. No. 47,916) on 7 September 2022.

The application has been amended as follows: 

Claim 1. (currently amended) A nuclear reactor core support system, comprising: 
a reactor vessel head having a first aperture; 
a control element support structure  mounted to the reactor vessel head at the first aperture,
wherein the control element support structure is configured to support control elements; 
a support cylinder, the support cylinder
having an upper portion and a lower portion 
and configured to carry a reactor core therein, 
wherein the upper portion is mounted to the control element support structure,
wherein the support cylinder is supported by the control element support structure; and




wherein the support cylinder is configured to hang from the control element support structure within a reactor vessel having control elements, 
whereby the control element support structure supports weight of each of the control elements, the support cylinder, and the reactor core.

Claim 3. (currently amended) The nuclear reactor core support system as in claim 1, wherein the support cylinder is configured to be preassembled and shipped with the reactor core therein.  
Claim 4. (canceled)
Claims 6-8. (canceled)
Claims 10-19. (canceled)
Title 
The title has been amended to read (clean version): “Reactor Core And Control Elements Supported By A Reactor Vessel Head”.


Allowable Subject Matter
Claims 1, 3, 5, and 9 are allowable over the prior art of record.


Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646